Case 1:18-cr-00490-PAC Document 121 Filed 06/29/20 Page 1 of 7
Case 1:18-cr-00490-PAC Document 121 Filed 06/29/20 Page 2 of 7
                            Case 1:18-cr-00490-PAC Document 121 Filed 06/29/20 Page 3 of 7
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                         Judgment-Page -�3- of
DEFENDANT: JESUS GOMEZ
CASE NUMBER: 1 :S3 18 CR 490-05 (PAC)
                                                           SUPERVISED RELEASE
Upon release f om imprisonment, you will be on supervised release for a term of:
                r


 Four (4) Years on Count I.




                                                       MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the comt's dete1mination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     � You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:18-cr-00490-PAC Document 121 Filed 06/29/20 Page 4 of 7
Case 1:18-cr-00490-PAC Document 121 Filed 06/29/20 Page 5 of 7
Case 1:18-cr-00490-PAC Document 121 Filed 06/29/20 Page 6 of 7
Case 1:18-cr-00490-PAC Document 121 Filed 06/29/20 Page 7 of 7
